Citation Nr: 1647337	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  14-05 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES


1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right leg disorder, and if so, whether the reopened claim should be granted.  

2.  Entitlement to service connection for a back disorder, to include as secondary to a right leg disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1955 to February 1958.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for a back disorder and the reopened issue of entitlement to service-connection for a right leg disorder, are addressed in the REMAND that follows the ORDER section of the decision below.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a September 1995 rating decision, the RO denied the claim of entitlement to service connection for a right leg disorder; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a right leg disorder.   


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for a right leg disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The U. S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In December 1994, the Veteran submitted a claim of entitlement to service connection for a right leg disorder.  In September 1995, the RO denied service connection for a right leg disorder.  The Veteran was notified of this decision in September 1995, but did not file a notice of disagreement with this decision, or file any evidence within the appeal period.  

The RO originally denied the claim on the basis that there were no service treatment records or any other evidence to show a right leg injury during service.  The pertinent evidence of record in September 1995 consisted of the Veteran's private treatment records and a response from the National Personnel Records Center (NPRC) indicating that the Veteran's service treatment records were unavailable.  

Evidence received following the September 1995 rating decision includes the Veteran's statements.  In statements submitted in July 2010, September 2010, November 2010, and January 2012, as well as testimony presented at the May 2013 decision review officer (DRO) hearing and the October 2016 Board hearing, the Veteran provided additional details regarding his in-service right leg injury.  Specifically, he stated that he injured his right knee when he was jumping through tires during boot camp.  He asserted that he was treated for the injury and was informed that surgery would be performed following completion of boot camp.  Thereafter, he continued to tank training, and once the training was completed he went to Fort Hood, Texas for right knee surgery.  He explained that he was offered a medical discharge, but declined.

The Board finds that the evidence is new and material, as it relates to a previously unestablished element of entitlement to service connection for a right leg disorder, namely, that the Veteran underwent right knee surgery during service following a right knee injury that occurred during boot camp.  In addition, this evidence is not cumulative or redundant of the evidence previously of record.  Accordingly, this evidence is sufficient to reopen the previously denied claim of service connection for a right leg disorder.  


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a right leg disorder is granted.


REMAND

The Veteran contends that he has a currently diagnosed right leg disorder and back disorder related to service.  He also asserts that his back disorder is secondary to his right leg disorder.   

Preliminarily, the Board notes that the Veteran's service treatment records were found to be unavailable due to the 1973 fire at the National Personnel Record Center (NPRC).  In August 2010, the RO requested the Veteran's service treatment records.  The RO was notified that the service treatment records and Surgeon General Office records were destroyed in the fire, and was instructed to obtain the necessary information, then resubmit the request.  To assist in reconstructing his medical records, the Veteran submitted a VA NA Form 13055 in September 2010 and November 2010 to identify the name of the organization and unit he served with during active duty.  The Veteran indicated that he injured his right leg between 1956 and 1957 and was assigned to the headquarters company in Fort Hood, Texas at the time of the incident.  He also stated that he injured his right knee in February 1955 during boot camp and between March and April 1956 in Fort Hood, Texas while assigned to the "Hdq Service Tank BTN."  In December 2010, the RO submitted another request for service treatment records, Surgeon General Office records, morning reports, and sick reports.  The request indicated that the Veteran served in the "HDG Service Tank BTN" in Fort Hood, Texas.  A January 2011 response indicated that sick reports from the Army ended after March 1953 and that complete unit information was needed to search morning reports.  In April 2011, the RO issued a Formal Finding on the Unavailability of Service Treatment Records.  In June 2013, the RO submitted another request to NPRC for treatment records from the Darnall Army Medical Center in Fort Hood, Texas and Moncrief Army Community Hospital in Fort Jackson, South Carolina.  The records were not located because most Army clinicals prior to 1960 were filed with the service treatment records.  In September 2013, the Veteran submitted another VA NA Form 13055, which indicated that he served in the 826th Tank Battalion.  The RO sent another request in November 2013 requesting service treatment records, Surgeon General Office records, morning reports, and sick reports for the "826th Tank Battalion" in Fort Hood, Texas from February 1955 to April 1956.  In response, the RO was notified that complete unit information was needed and that the search must be narrowed down to a 90 day period.  

The Veteran's DD-214 indicated that he was assigned to the "Hq & Svc 826th Tk Bn" in Fort Benning, Georgia at the time of his separation from service.  In the Veteran's 1994 Application for Compensation and Pension, he reported that he was assigned to the 101st Airborne Division in Fort Jackson, South Carolina in March 1955 and the "826 Tank Bat. HDqtrs Service Co." in Fort Knox, Kentucky and Fort Hood, Texas from 1955 to 1956.  Additionally, the Veteran asserted that his injury occurred in February 1955 at Fort Jackson, South Carolina and that the other incident occurred sometime in March or April 1956 in Fort Hood, Texas.  As it appears that the Veteran's complete unit information is of record and that he has limited the search for the injury and the surgery to a 90 day period each, the Board finds that a remand is required to attempt to obtain the Veteran's service treatment records.  Additionally, it does not appear that the RO requested records of hospitalization or treatment directly from the Darnall Army Medical Center and Moncrief Army Community Hospital.  Accordingly, on remand the RO must seek to obtain records of hospitalization or treatment for the relevant time periods.

Additionally, even if the Veteran's service treatment records are unavailable to corroborate his claim of an injury and surgery for a right knee disorder, the Veteran asserts that he injured his right knee while jumping through tires in boot camp and subsequently underwent surgery during service.  He further asserts that he injured his back running up and down the bleachers with an injured knee.  The Board finds no reason to question the veracity of the Veteran's statements, and his reports are otherwise consistent with the places, types, and circumstances of service.  

VA must provide a medical examination or obtain medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159 (c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  

The medical evidence of record includes complaints of back pain and right knee pain, as well as a diagnosis of lumbar disc disease.  The Veteran also testified that he injured his right knee and back during boot camp, and subsequently underwent surgery for the right knee.  As such, the Board finds the low threshold necessary to provide an examination has been established in this case.  

Additionally, at the Board hearing the Veteran testified that he received treatment from a private doctor about 6 months ago.  Such records have not been associated with the electronic claims file.  Accordingly, on remand any outstanding private treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO or AMC should request from the National Personnel Record Center (NPRC), or other appropriate source, the Veteran's service treatment records, to include Surgeon General Office records, morning reports, and sick reports for the "Hq & Svc 826th Tk Bn," 101st Airborne Division, and 826 Tank Bat. HDqtrs Service Co, for the period from February 18, 1955 to May 18, 1955 in Fort Jackson, South Carolina, and for the period from March 1, 1956 to June 1, 1956 in Fort Hood, Texas.  

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining issues on appeal, to include outstanding private treatment records, as well as all available records of hospitalization or treatment from Darnall Army Medical Center in Fort Hood, Texas and from Moncrieff Army Community Hospital in Fort Jackson, South Carolina.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

3.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise to address the etiology of the Veteran's claimed right leg and back disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state:

a)  Whether a right leg disability at least as likely as not (a 50 percent probability or greater) originated during the Veteran's periods of active service or is otherwise etiologically related to his active service.

b)  Whether a back disability at least as likely as not (a 50 percent probability or greater) originated during the Veteran's periods of active service or is otherwise etiologically related to his active service.

c)  Whether it at least as likely as not (a 50 percent probability or greater) that the Veteran's back disability is caused by his non-service-connected right leg disability.

d)  Whether it at least as likely as not (a 50 percent probability or greater) that the Veteran's back disability has been aggravated (chronically worsened) by his non-service-connected right leg disability.

If aggravation is found, the examiner must identify a baseline of severity of the back disability prior to aggravation.  In this regard, the examiner should identify the onset of the back disability and identify at which point the back disability was worsened beyond its normal progression.

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements, to specifically include his reports of injuring his right leg and back during boot camp and undergoing surgery on his right knee.

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  The RO or the AMC should also undertake any other indicated development.

5.  Finally, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


